United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIEL COMMAND, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-991
Issued: January 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 26, 2010 appellant filed a timely appeal from a November 25, 2009 decision
of the Office of Workers’ Compensation Programs. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is a federal employee within the meaning of the Federal
Employees’ Compensation Act for purposes of receiving compensation for an alleged Agent
Orange condition.
FACTUAL HISTORY
Appellant, a 57-year-old laborer employed by Page Airways, filed a Form CA-2 claim for
benefits on August 20, 2009, alleging that he developed an Agent Orange condition caused by
exposure to irritants from helicopters that were sent to his employer from the Corpus Christi
Army Depot. He became aware of his latent condition and the causal relationship to his
employment duties on August 20, 2008. Appellant noted that he had diabetes with high blood

pressure and cholesterol. He saw a local television program on which several individuals stated
that they were exposed to Agent Orange at the Corpus Christi Army Depot by being exposed to
helicopters which were dirty and had been used in Vietnam.
In a supplemental statement, appellant explained that he had worked for Page Airways
Incorporated at Cuddy Hayfield in Corpus Christi, Texas. The airway was subcontracted by
Corpus Christi Army Depot to receive disassembled helicopter parts for oiling, greasing and
painting. He explained: “[w]e use to receive helicopters coming from Vietnam, they were all
dirty and disassembled. We took all parts out and oiled and greased them up, then we would
wrap them up with a brown wax paper and tie all the parts inside, next we could cover the
windows with a special white paper and tape the paper to the helicopter body and paint over the
tape with a rubberized paint, then we would send the helicopters to the Corpus Christi Army
Depot to be overhauled.” Appellant noted that he would sandblast helicopter engine containers
and repaint them.
By letter dated September 10, 2009, the Office advised appellant that it required
additional evidence to determine whether he was eligible for compensation benefits. It informed
him that the information of record was not sufficient to determine whether he was eligible for
benefits under the Act because it did not appear that he was a federal employee at the time of his
alleged exposure. The fact that he worked at the Corpus Christi Army Depot did not bring him
within coverage under the Act if he was not employed by the United States at the time. The
Office asked appellant to provide copies of employment contracts, letters, personnel records or
other documents to establish his employer while he was employed with Page Airways.
Appellant submitted reports from April 2003 which documented his complaints of
abdominal pain. A June 25, 2007 decision from the Social Security Administration awarded him
disability compensation. In reports dated November 25, 2008 and August 4, 2009, appellant
underwent magnetic resonance imaging (MRI) testing for his low back and neck. In an
October 8, 2009 bulletin, the Department of Veterans Affairs outlined the symptoms and
conditions pertaining to Agent Orange. A September 8, 2009 pathology report diagnosed
diminutive tubular adenoma. Appellant also submitted a DVD interview of William S. Dill, who
discussed the condition of the helicopters returned from Vietnam.
By decision dated November 25, 2009, the Office denied appellant’s claim. It found that
he was not eligible for compensation because he was not an “employee” for the purpose of
coverage under the Act.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are

1

5 U.S.C. §§ 8101-8193.

2

causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
Section 5 U.S.C. § 8101(1) of the Act defines a federal employee as “a civil officer or
employee in any branch of the Government of the United States, including an officer or employee
of the United States, without pay or for nominal pay, when a statute authorizes the acceptance of
use of the service, or authorizes payment of travel or other expenses of the individual.”
20 C.F.R. § 10.5(h)(1)-(2) of the implementing regulations define a federal employee as:
“(1) A civil officer or employee in any branch of the Government of the United
States, including an officer or employee of an instrumentality wholly owned by the
United States;
“(2) An individual rendering personal service to the United States similar to the
service of a civil officer or employee of the United States, without pay or for
nominal pay, when a statute authorizes the acceptance or use of the use of the
service, or authorizes payment of travel or other expenses of the individual.”
The Board has held that the question of whether a person is an employee of the United
States or an employee of an independent contractor is ultimately a question of fact to be decided on
an individual basis in the particular case. Among the factors to be considered in resolving this
issue, the most important is the question of the right to control the work activities of the one whose
status is under consideration. Other factors include the nature of the work performed, the right to
hire and fire, who was the beneficiary of the services, who had supervision and control of the work,
the intention of the parties, and the method of payment for the work including the identity of the
party who paid the wages.4
ANALYSIS
Appellant alleged injury due to exposure to substances or irritants from helicopter parts on
which he worked. The Board finds that he has not submitted sufficient evidence to establish that
he is an “employee of the United States” within the meaning of the Act.
Appellant noted that he worked for a private company, Page Airways, which was a
subcontractor to the Department of the Army and bore no other affiliation with the Federal
Government. He has not submitted evidence to establish that he was employed by the Federal
Government pursuant to any of the criteria noted above. Appellant did not work for the Federal
Government pursuant to a statute which authorizes the acceptance of the use of his services; did
not render personal service to the United States similar to the service of a civil officer or employee
of the United States, without pay or for nominal pay, under a statute which authorizes the
2
3
4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).
Victor J. Woodhams, 41 ECAB 345 (1989).
Funnia F. Hightower, 28 ECAB 83 (1976).

3

acceptance or use of such service, or authorizes payment of travel or other expenses. Furthermore,
there is no evidence of record that the Federal Government hired appellant for work at Page
Airways, controlled or supervised his work activities or compensated him for his work.
On appeal, appellant contends that he worked on government-owned aircraft at Page
Airways. The fact remains that his employer was Page Airways. For any injury sustained due to
appellant’s work at Page Airways, his redress is with that employer.
Appellant has not established that he is a federal employee for the purpose of coverage
under the Act and is not entitled to compensation. The Board will affirm the Office’s
November 25, 2009 decision.
CONCLUSION
The Board finds that appellant failed to establish that he was a federal employee within
the meaning of the Act for purposes of receiving compensation.
ORDER
IT IS HEREBY ORDERED THAT the November 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

